 1
 2
                                                           12/2/2019
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11                            Western Division
12
13   SECURITIES AND EXCHANGE            Case No. 2:19-cv-01412-FMO-RAO
14   COMMISSION,
15             Plaintiff,
                                        [PROPOSED] JUDGMENT AS TO
16       vs.                            DEFENDANT MICHAEL A.
                                        FLANDERS
17   DANIEL ADAMS, MICHAEL A.
18   FLANDERS, SPIDERWORX MEDIA
     LLC, and AN L.A. MINUTE LLC,
19
               Defendants.
20
21
22
23
24
25
26
27
28

                                       1
 1         The Securities and Exchange Commission (the “Commission”) having filed a
 2   Complaint and Defendant Michael A. Flanders (“Defendant”) having entered a
 3   general appearance; consented to the Court’s jurisdiction over Defendant and the
 4   subject matter of this action; consented to entry of this Judgment without admitting or
 5   denying the allegations of the Complaint (except as to jurisdiction and except as
 6   otherwise provided herein in paragraph VI); waived findings of fact and conclusions
 7   of law; and waived any right to appeal from this Judgment:
 8                                                   I.
 9         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10   permanently restrained and enjoined from violating, directly or indirectly, Section
11   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13   any means or instrumentality of interstate commerce, or of the mails, or of any
14   facility of any national securities exchange, in connection with the purchase or sale of
15   any security:
16         (a)       to employ any device, scheme, or artifice to defraud;
17         (b)       to make any untrue statement of a material fact or to omit to state a
18                   material fact necessary in order to make the statements made, in the light
19                   of the circumstances under which they were made, not misleading; or
20         (c)       to engage in any act, practice, or course of business which operates or
21                   would operate as a fraud or deceit upon any person.
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Judgment by personal service or
25   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
26   (b) other persons in active concert or participation with Defendant or with anyone
27   described in (a).
28

                                                      2
 1                                                II.
 2         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
 3   Defendant is permanently restrained and enjoined from violating Section 17(a) of the
 4   Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
 5   of any security by the use of any means or instruments of transportation or
 6   communication in interstate commerce or by use of the mails, directly or indirectly:
 7         (a)    to employ any device, scheme, or artifice to defraud;
 8         (b)    to obtain money or property by means of any untrue statement of a
 9                material fact or any omission of a material fact necessary in order to
10                make the statements made, in light of the circumstances under which
11                they were made, not misleading; or
12         (c)    to engage in any transaction, practice, or course of business which
13                operates or would operate as a fraud or deceit upon the purchaser.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16   binds the following who receive actual notice of this Judgment by personal service or
17   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
18   (b) other persons in active concert or participation with Defendant or with anyone
19   described in (a).
20                                               III.
21         Upon motion of the Commission, the Court shall determine whether it is
22   appropriate to order disgorgement of ill-gotten gains and/or a civil penalty pursuant to
23   Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], and Section 21(d)(3) of the
24   Exchange Act [15 U.S.C. § 78u(d)(3)], and, if so, the amounts of the disgorgement
25   and/or civil penalty. If disgorgement is ordered, Defendant shall pay prejudgment
26   interest thereon, calculated from November 1, 2016, based on the rate of interest used
27   by the Internal Revenue Service for the underpayment of federal income tax as set
28   forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for

                                                   3
 1   disgorgement and/or civil penalties, and at any hearing held on such a motion: (a)
 2   Defendant will be precluded from arguing that he did not violate the federal securities
 3   laws as alleged in the Complaint; (b) Defendant may not challenge the validity of the
 4   Consent or this Judgment; (c) solely for the purposes of such motion, the allegations
 5   of the Complaint shall be accepted as and deemed true by the Court; and (d) the Court
 6   may determine the issues raised in the motion on the basis of affidavits, declarations,
 7   excerpts of sworn deposition or investigative testimony, and documentary evidence,
 8   without regard to the standards for summary judgment contained in Rule 56(c) of the
 9   Federal Rules of Civil Procedure. In connection with the Commission’s motion for
10   disgorgement and/or civil penalties, the parties may take discovery, including
11   discovery from appropriate non-parties.
12                                               IV.
13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
14   Consent is incorporated herein with the same force and effect as if fully set forth
15   herein, and that Defendant shall comply with all of the undertakings and agreements
16   set forth therein.
17                                                V.
18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
19   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
20   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
21   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
22   amounts due by Defendant under this Judgment or any other judgment, order, consent
23   order, decree or settlement agreement entered in connection with this proceeding, is a
24   debt for the violation by Defendant of the federal securities laws or any regulation or
25   order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
26   Code, 11 U.S.C. §523(a)(19).
27
28

                                                   4
 1                                                VI.
 2         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
 3   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
 4   Judgment.
 5                                               VII.
 6         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
 7   Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
 8   without further notice.
 9
              December 2, 2019
10   Dated:
11
12                                           /s/ Fernando M. Olguin
                                              UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
